DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 8/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  change “wherein transmitting” in line 1 to “wherein the transmitting”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “wherein mapping” in line 1 to “wherein the mapping”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “wherein switching” in line 3 to “wherein the switching”.  Appropriate correction is required.
Claim(s) 26 is/are objected to because of the following informalities:  change “the transmission” in line 1 to “the first transmission” and “the transmission” in line 2 to “the second transmission”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-25 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21  recites the limitation "the first signal associated with the first UE" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 22-25 fails to resolve the deficiency of claim 21 and are thus rejected under similar rationale. It is suggested to delete “associated with the first UE”.
Claim 22  recites the limitation "the first signal associated with the first UE" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 fails to resolve the deficiency of claim 22 and is thus rejected under similar rationale. It is suggested to delete “associated with the first UE”.
Claim 23  recites the limitation "the second signal associated with the second UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 fails to resolve the deficiency of claim 22 and is thus rejected under similar rationale. It is suggested to delete “associated with the second UE”.
Claim 24  recites the limitation "the second signal associated with the second UE" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 fails to resolve the deficiency of claim 24 and is thus rejected under similar rationale. It is suggested to delete “associated with the second UE”.
Claim 25  recites the limitation "the first signal associated with the first UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to delete “associated with the first UE”.
Claim 28  recites the limitations "the first signal associated with the first UE" in line 2 and “the second signal associated with the second UE” in line 4.  There is insufficient antecedent basis for these limitations in the claim. It is suggested to delete “associated with the first UE”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-11, 18-19 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190020402 by Gharavi et al. (hereinafter Gharavi) (IDS filed 8/13/2020).

Regarding claim 29, Gharavi teaches an apparatus for wireless communication, comprising: a processor of a wireless repeater; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (¶ 156-158): 
receive, at a first antenna array of the wireless repeater, a unicast transmission via directional beamforming (¶ 36, active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, the active repeater device 102 may comprise a plurality of first antenna arrays and a plurality of second antenna arrays. Each of the plurality of first antenna arrays may be configured to receive beams of input RF signals from one or more signal transmitters, such as transmitters in the base station 104; figs. 1a-b and 6a, shows active repeater device 102 receiving a point to point/unicast transmission from base station 104 along a directed beam direction; ¶ 116, active repeater device 102 may receive a first beam of input RF signals having a first beam pattern 610 from the base station 104. The first beam of input RF signals may be a narrow beam or a pencil-beam; ¶ 129, the first beam of input RF signals having the first beam pattern 610 may be received from the base station 104 at a first antenna array (e.g. the first antenna array 304 of the first RH unit 204) of the primary sector; abstract, primary sector receives or transmits a first beam of input RF signals having a first beam pattern from or to a base station, respectively); 

and transmit, using at least a second antenna array of the wireless repeater, a multicast transmission to a plurality of user equipments (UEs) in the plurality of beamforming directions, the multicast transmission based at least in part on the unicast transmission (¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals. The full-bandwidth signal received from the base station 104 may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31). 

Claim 1 recite similar limitations of claim 29 and is thus rejected under similar rationale.

Regarding claim 2, Gharavi teaches the method of claim 1, wherein transmitting the multicast transmission comprises: retransmitting a signal received via the unicast transmission in each of the plurality of beamforming directions (Gharavi ¶ 116, active repeater device 102 may receive a first beam of input RF signals having a first beam pattern 610 from the base station 104. The first beam of input RF signals may be a narrow beam or a pencil-beam; ¶ 129, the first beam of input RF signals having the first beam pattern 610 may be received from the base station 104 at a first antenna array; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 3, Gharavi teaches the method of claim 1, wherein mapping the unicast transmission to the plurality of beamforming directions comprises: 
routing a signal received via the unicast transmission to at least two signal paths within the wireless repeater (Gharavi fig. 3, shows a RH unit having a topmost power divider 326 receiving an input signal from a first power divider which receives an input signal from a second mixer which receives an input analog baseband IQ signal and then the topmost power divider outputting to four signal paths; ¶ 90, The first set of power dividers 326 may be configured to further split the second set of RF signals into a plurality of RF signals; ¶ 130, the first set of analog baseband (IQ) signals may be generated based on the received first beam of input RF signals; ¶ 36, active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, the active repeater device 102 may comprise a plurality of first antenna arrays and a plurality of 
wherein; a first signal path of the at least two signal paths is associated with a first beamforming direction of the plurality of beamforming directions (Gharavi fig. 3, shows a topmost signal path from topmost power divider 326 eventually goes to topmost PS 328, topmost PA 330 and topmost antenna of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; fig. 6a, shows beams 616A-C associated with respective beamforming direction and transmission by repeater 102 using beams 616A-C); 
and a second signal path of the at least two signal paths is associated with a second beamforming direction of the plurality of beamforming directions (Gharavi fig. 3, shows a second topmost signal path from second topmost power divider 326 eventually goes to second topmost PS 328, second topmost PA 330 and second topmost antenna of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; fig. 6a, shows beams 616A-C associated with respective beamforming direction and transmission by repeater 102 using beams 616A-C). 


Regarding claim 5, Gharavi teaches the method of claim 3, further comprising: routing the signal from the first signal path to a first quadrature coupler (Gharavi fig. 3, shows topmost signal path from topmost power divider 326 going to either topmost phase shifter PS 328 or set of phase shifters 328. Examiner correspond either the topmost PS 328 or set of phase shifters 328 to the first quadrature coupler); 
and transmitting the multicast transmission in the plurality of beamforming directions based at least in part on an output of the first quadrature coupler (Gharavi fig. 3, shows output of topmost PS 328 or set of phase shifters 330 goes to topmost PA 330 and then to topmost antenna 332 of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals. The full-bandwidth signal received from the base station 104 may be re-transmitted concurrently to the plurality of UEs 106A, 106B, and 106C (or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 6, Gharavi teaches the method of claim 5, further comprising: routing the signal from the second signal path to the first quadrature coupler (Gharavi fig. 3, shows second topmost signal path from second topmost power divider 326 going to set of phase shifters 328); 
and transmitting the multicast transmission in the plurality of beamforming directions based at least in part on routing the signal from the second signal path to the first quadrature coupler (Gharavi fig. 3, shows output of set of phase shifters 328 goes to second topmost PA 330 and then to second topmost antenna 332 of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals. The full-bandwidth signal received from the base station 104 may be re-transmitted concurrently to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) over the plurality of beams 616A, 616B, 616C of output RF signals; fig. 6a, shows beams 616A-C associated with respective beamforming direction and transmission by repeater 102 using beams 616A-C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 7, Gharavi teaches the method of claim 6, further comprising: transmitting the multicast transmission in the plurality of beamforming directions based at least in part on a second output of the first quadrature coupler (Gharavi fig. 3, shows output of topmost PS in 328 goes to topmost PA 330 and then to topmost antenna 332 of second antenna array 332 and shows output of second topmost PS in 328 goes to second topmost PA 330 and then to second topmost antenna 332 of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals. The full-bandwidth signal received from the base station 104 may be re-transmitted concurrently to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) over the plurality of beams 616A, 616B, 616C of output RF signals; fig. 6a, shows beams 616A-C associated with respective beamforming direction and transmission by repeater 102 using beams 616A-C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 8, Gharavi teaches the method of claim 5, further comprising: routing the signal from the second signal path to a second quadrature coupler (Gharavi fig. 3, shows second topmost signal path from second topmost power divider 326 going to second topmost phase shifter PS 328. Examiner correspond the second topmost PS 328 to the second quadrature coupler); 
and transmitting the multicast transmission in the plurality of beamforming directions based at least in part on an output of the second quadrature coupler (Gharavi fig. 3, shows output of second topmost PS 328 goes to second topmost PA 330 and then to second topmost antenna 332 of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 9, Gharavi teaches the method of claim 8, further comprising: transmitting the multicast transmission in the plurality of beamforming directions based at least in part on a second output of the first quadrature coupler and a second output of the second quadrature coupler (Gharavi fig. 3, shows output of topmost PS in 328 goes to topmost PA in 330 and then to topmost antenna in 332 of second antenna array 332 and shows output of second topmost PS 328 goes to second topmost PA 330 and then to second topmost antenna 332 of second antenna array 332; ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 10, Gharavi teaches the method of claim 1, further comprising: transmitting, using the second antenna array of the wireless repeater, a first portion of the multicast transmission in a first beamforming direction of the plurality of beamforming directions (Gharavi ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the 
and transmitting, using a third antenna array of the wireless repeater, a second portion of the multicast transmission in a second beamforming direction of the plurality of beamforming directions (Gharavi ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals. The full-bandwidth signal received 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 11, Gharavi teaches the method of claim 1, further comprising: 
receiving, at the second antenna array of the wireless repeater from a first UE of the plurality of UEs, a first transmission along a first beamforming direction of the plurality of beamforming directions; receiving, at the second antenna array of the wireless repeater from a second UE of the plurality of UEs, a second transmission along a second beamforming direction of the plurality of beamforming directions (Gharavi ¶ 36, active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, the active repeater device 102 may comprise a plurality of first antenna arrays and a plurality of second antenna arrays. Each of the plurality of first antenna arrays may be configured to receive beams of input RF signals from one or more 
aggregating a first signal received via the first transmission and a second signal received via the second transmission to form an aggregated signal (Gharavi ¶ 85, amplify input RF signals received… perform an adjustment in phase values of the input RF signals; ¶ 86, Each of the first set of power combiners 310 may be configured to combine each of the phase shifted input RF signals into a first set of RF signals. The first set of power combiners 310 may be configured to transmit the first set of RF signals to the first power combiner 312. The first power combiner 312 may be configured to combine the first set of RF signals to a first RF signal. Examiner correspond the first RF signal to the aggregated signal); 
and transmitting, using the first antenna array of the wireless repeater, a second unicast transmission based at least in part on the aggregated signal (Gharavi ¶ 36, The active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).


receive, using at least a second antenna array of the wireless repeater, a first transmission from a first user equipment (UE) along a first beamforming direction and a second transmission from a second UE along a second beamforming direction (¶ 36, active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, the active repeater device 102 may comprise a plurality of first antenna arrays and a plurality of second antenna arrays. Each of the plurality of first antenna arrays may be configured to receive beams of input RF signals from one or more signal transmitters, such as transmitters…the plurality of UEs 106A and 106B; figs. 1a-b and 6b, shows active repeater device 102 receiving a point to point/unicast transmission from UEs along respective beamforming direction; ¶ 125, The plurality of first antenna arrays in the one or more secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) through different beam patterns and distances in an uplink communication; ¶ 154, different input RF signals from the plurality of UEs 106A, 106B, and 106C (or the plurality of CPEs 107) may be received by through different beam patterns and distances. The first antenna array (e.g. the first antenna array 304) in the primary sector 202 and the one or more secondary sectors (such as the secondary sector 208, and the secondary sector 212) may be configured to receive different input RF signals from the plurality of UEs 106A, 106B, and 106C); 

and transmit, using a first antenna array of the wireless repeater, a unicast transmission based at least in part on the aggregated signal (¶ 36, The active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, the active repeater device 102 may comprise a plurality of first antenna arrays and a plurality of second antenna arrays…Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as receivers in the base station 104; ¶ 125, The received different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C may be superimposed…The primary sector 602 (e.g. the second antenna array 332 in the primary sector 602) may be configured to transmit the received different input RF signals to the base station 104 in the uplink communication as a single stream in the first beam pattern; ¶ 127, These signals are then superimposed by the repeater equipment and transported uplink to the eNB 620 (or the base station 104) as a single stream; ¶ 153, the received different input RF signals (e.g., input RF signals 618A, 618B, and 618C (FIG. 6B) from the plurality of UEs 106A, 106B, and 106C (or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Claim 18 recite similar limitations of claim 30 and is thus rejected under similar rationale.

Regarding claim 19, Gharavi teaches the method of claim 18, wherein the first transmission from the first UE and the first transmission from the second UE are received at the second antenna array of the wireless repeater (Gharavi ¶ 36, Each of the plurality of first antenna arrays may be configured to receive beams of input RF signals from one or more signal transmitters, such as transmitters…the plurality of UEs 106A and 106B; ¶ 125, The plurality of first antenna arrays in the one or more secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) through different beam patterns and distances in an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 21, Gharavi teaches the method of claim 19, further comprising: routing a signal from a first antenna of the second antenna array to a first quadrature coupler (Gharavi fig. 3, shows topmost antenna of 334 of array 338 outputting to eventually either topmost PS 308 of 334 or set of phase shifters 308; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C; ¶ 36, RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Examiner correspond either topmost PS in 308 of 334 or set of phase shifters 308 to the first quadrature coupler); 
and obtaining the first signal associated with the first UE based at least in part on an output of the first quadrature coupler (Gharavi ¶ 85, The first set of phase shifters 308 may perform an adjustment in phase values of the input RF signals; ¶ 86, Each of the first set of power combiners 310 may be configured to combine each of the phase shifted input RF signals 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 22, Gharavi teaches the method of claim 21, further comprising: routing a signal from a second antenna of the second antenna array to the first quadrature coupler (Gharavi fig. 3, shows second topmost antenna of 334 of array 338 outputting to eventually set of phase shifters 308; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C; ¶ 36, RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Examiner correspond set of phase shifters 308 to the second quadrature coupler); 
and obtaining the first signal associated with the first UE based at least in part on routing the signal from the second antenna to the first quadrature coupler (Gharavi ¶ 85, The first set of phase shifters 308 may perform an adjustment in phase values of the input RF signals; ¶ 86, Each of the first set of power combiners 310 may be configured to combine each of the phase shifted input RF signals into a first set of RF signals; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 23, Gharavi teaches the method of claim 22, further comprising: obtaining the second signal associated with the second UE based at least in part on a second output from the first quadrature coupler (Gharavi ¶ 85, amplify input RF signals received… The first set of phase shifters 308 may perform an adjustment in phase values of the input RF signals; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C; ¶ 86, Each of the first set of power combiners 310 may be configured to combine each of the phase shifted input RF signals into a first set of RF signals; fig. 3, shows set of phase shifters 308 eventually outputting to a second topmost power combiner of 310 of 334). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 24, Gharavi teaches the method of claim 21, further comprising: routing a signal from a second antenna of the second antenna array to a second quadrature coupler (Gharavi fig. 3, shows second topmost antenna of 334 of array 338 outputting to eventually second topmost PS 308 of 334; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C; ¶ 36, RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Examiner correspond second topmost PS 308 of 334 to the second quadrature coupler); 
and obtaining the second signal associated with the second UE based at least in part on an output of the second quadrature coupler (Gharavi ¶ 85, The first set of phase shifters 308 may perform an adjustment in phase values of the input RF signals; ¶ 86, Each of the first set of power combiners 310 may be configured to combine each of the phase shifted input RF signals into a first set of RF signals; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C). 


Regarding claim 25, Gharavi teaches the method of claim 24, further comprising: obtaining the first signal associated with the first UE based at least in part on the output from the second quadrature coupler (Gharavi ¶ 85, amplify input RF signals received… The first set of phase shifters 308 may perform an adjustment in phase values of the input RF signals; ¶ 125, secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C; ¶ 86, Each of the first set of power combiners 310 may be configured to combine each of the phase shifted input RF signals into a first set of RF signals; fig. 3, shows second topmost PS 308 of 334 eventually outputting to a topmost power combiner of 310 of 334). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 26, Gharavi teaches the method of claim 18, wherein the transmission from the first UE is received at the second antenna array of the wireless repeater and the transmission from the second UE is received at a third antenna array of the wireless repeater (Gharavi ¶ 125, The plurality of first antenna arrays in…secondary sectors 604, 606, and 608 may be configured to receive different input RF signals 618A, 618B, and 618C from the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) through different beam patterns and distances in an uplink communication; ¶ 154, different input RF signals from the plurality of UEs 106A, 106B, and 106C (or the plurality of CPEs 107) may be received by through different beam patterns and distances…secondary sectors (such as the secondary sector 208, and the secondary sector 212) may be configured to receive different input RF signals from the plurality of UEs 106A, 106B, and 106C; ¶ 36, active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Regarding claim 27, Gharavi teaches the method of claim 18, further comprising: receiving, at the first antenna array of the wireless repeater, a second unicast transmission via directional beamforming (Gharavi ¶ 36, active repeater device 102 may comprise a plurality of RH units including the first RH unit in the primary sector, and the second RH unit in the secondary sector. Each of the plurality of RH units may comprise a first antenna array and a second antenna array. Therefore, the active repeater device 102 may comprise a plurality of first antenna arrays and a plurality of second antenna arrays. Each of the plurality of first antenna arrays may be configured to receive beams of input RF signals from one or more signal transmitters, such as transmitters in the base station 104; figs. 1a-b and 6a, shows active repeater device 102 receiving a point to point/unicast transmission from base station 104 along a directed beam direction; ¶ 116, active repeater device 102 may receive a first beam of input RF signals having a first beam pattern 610 from the base station 104. The first beam of input RF signals may be a narrow beam or a pencil-beam; ¶ 129, the first beam of input RF signals having the first beam pattern 610 may be received from the base station 104 at a first antenna array (e.g. the first antenna array 304 of the first RH unit 204) of the primary sector; abstract, primary sector receives or transmits a first beam of input RF signals having a first beam pattern from or to a base station, respectively); 
mapping the second unicast transmission to a plurality of beamforming directions comprising the first beamforming direction and the second beamforming direction (Gharavi ¶ 124, second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals…The full-bandwidth signal received from the base station 104 may be re-transmitted concurrently to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) over the plurality of beams 616A, 616B, 616C of output RF signals; fig. 6a, shows beams 616A-C associated with respective beamforming direction and transmission by repeater 102 using beams 616A-C); 
and transmitting, using at least the second antenna array of the wireless repeater, a multicast transmission to a plurality of UEs comprising the first UE and the second UE, the multicast transmission based at least in part on the second unicast transmission and in the plurality of beamforming directions (Gharavi ¶ 36, Each of the plurality of second antenna arrays may be configured to transmit beams of output RF signals to one or more signal receivers, such as…the plurality of UEs 106A and 106B; ¶ 124, the plurality of beams 616A, 616B, 616C of the output RF signals may be concurrently transmitted to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) based on the assigned different beam setting to each of the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B). The second antenna array (e.g. the second antenna array 332) in the one or more secondary sectors (such as the one or more secondary sectors 604, 606, and 608) may be configured to generate each beam of the plurality of beams 616A, 616B, 616C in the second beam pattern based on the generated beamforming coefficients and the received first beam of input RF signals. The full-bandwidth signal received from the base station 104 may be re-transmitted concurrently to the plurality of UEs 106A, 106B, and 106C (or plurality of CPEs 107 FIG. 1B) over the plurality of beams 616A, 616B, 616C of output RF signals; fig. 6a, shows beams 616A-C associated with respective beamforming direction and transmission by repeater 102 using beams 616A-C). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31). 


routing the second signal associated with the second UE to a second signal path within the wireless repeater (Gharavi fig. 3, shows second topmost power combiner 310 of 334 outputting a signal to first power combiner 312; ¶ 86, The first set of power combiners 310 may be configured to transmit the first set of RF signals to the first power combiner 312); 
and aggregating the first signal and the second signal based at least in part on routing the first signal to the first signal path and routing the second signal to the second signal path (Gharavi ¶ 86, The first set of power combiners 310 may be configured to transmit the first set of RF signals to the first power combiner 312. The first power combiner 312 may be configured to combine the first set of RF signals to a first RF signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gharavi’s teachings with Gharavi’s one or more other embodiments. The motivation is mitigating need for trackable LOS path or strong reflective path between transmitter and receiver and high transmittance loss (Gharavi ¶ 29-31).

Allowable Subject Matter
Claim(s) 4, 12-17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476